Detail Action
This communication is in response to applicant’s response filed on 09/07/2022.
Claims 1, 6-8, 14-16, and 19-20 are amended. Claims 2, 5, 9, 13, and 17 have been cancelled.
Claims 1, 3-4, 6-8, 10-12, 14-16, and 18-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding applicant’s arguments:
Regarding applicant’s arguments under Claim Rejections - 35 USC § 103 that the combination of Chougule (US 20170193468) in view of Mercille (US 20170193475) does not teach or suggest “receive access information to access a shared folder, wherein the shared folder contains data linked with the first identification information and the second identification information,” as recited in amended claim 1, examiner respectfully argues that applicant’s arguments is moot due to the new grounds of rejection for claim. Applicant makes similar arguments for claims 7, 8, 19, and 20 as claim 1, and examiner respectfully argues that applicant’s arguments are moot for the same reasons listed above for claim 1. 
Applicant argues dependent claims 3-4, 6, 10-12, 14-16, and 18 are allowable based on their dependence upon allowable base claims, examiner respectfully argues applicant’s arguments are moot in light of the new rejections for claims 1 and 8.

Priority
Acknowledgment is made of applicant's claim for priority based on PCT Application No. PCT/JP2017/010333 filed on 03/15/2017. Acknowledgment is made of applicant's claim for foreign priority based on Japan Application No. JP2016-066077 filed on 03/29/2016.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-8, 10-12, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chougule (US 20170193468) in view of Mercille (US 20170193475) in further view of Gupta (US 20130041824).

Regarding Claims 1, 7, and part of 20, Chougule teaches acquire first identification information related with settlement associated with a second terminal apparatus (Paragraphs 0038, 0030, and 0036 and FIGS. 1, 2, and 5 teach the device of user A may detect and display nearby devices of users B, C, D, and E and devices of other users; the peer-to-peer mobile transaction app may obtain additional information about nearby users for a payment provider server, such as pictures of nearby users for better identification purposes; for example, the peer-to-peer mobile transaction app may detect/receive device/account identifiers of nearby users via short-range wireless communication; account information may include private financial information of users of devices such as account numbers, passwords, device identifiers, user names, phone numbers, credit card information, bank information, or other financial information which may be used to facilitate online transaction by user A); acquire a plurality of settlement conditions related with settlement processing of the settlement (Paragraphs 0044, 0037 and FIG. 2 teach the user may propose a payment arrangement and the other users may agree or accept the payment arrangement; the peer-to-peer mobile payment app may allow the user and the other users to operate their respective mobile devices to discuss and negotiate a payment arrangement via short-range wireless communication; for example, the user device may receive data packets from the slave device, such as the other user devices indicating the other users’ input or comments on a payment arrangement; thus, the users of a payment group may negotiate to reach an agreement in real time via the short-range wireless communication); and transmit the first identification information and second identification information to a settlement processing apparatus as linked with the plurality of settlement conditions, wherein the second identification information is related with the settlement associated with the first terminal apparatus (Paragraphs 0040, 0049, 0013, 0026, and 0061 teach the user device can create five different payment transaction requests, one each itself [payer/user A] and for the other joint payers B, C, D and E; the user device may communicate the generated payment transaction requests to the payment provider server via the network based on the payment arrangement; the payment service provider may debit from the respective payers' accounts [identifiers] and credit the corresponding payees' accounts, so necessarily the payment requests submitted to the server contains payers’ accounts [identifiers]; multiple payors may be jointly responsible for payment of a financial obligation, and the payee sends payment receipt notifications to each of the payors). 
However, Chougule does not explicitly teach receive a message that includes uniform resource locator information from the settlement processing apparatus based on the transmission of the first identification information and the second identification information linked with the plurality of settlement conditions, wherein the uniform resource locator information is associated with the settlement; receive selection of the uniform resource locator information; transmit a settlement request to the settlement processing apparatus based on the selection of the uniform resource locator information, wherein the settlement request includes authentication information for authentication of the first terminal apparatus; change an electronic value associated with the first terminal apparatus based on the transmitted settlement request; transmit a notification to the settlement processing apparatus based on the change in the electronic value; receive a processing result of the settlement processing from the settlement processing apparatus, wherein the processing result is received based on the transmitted notification; and control display of the received processing result.
Mercille from same or similar field of endeavor teaches receive a message that includes uniform resource locator information from the settlement processing apparatus based on the transmission of the first identification information and the second identification information linked with the plurality of settlement conditions, wherein the uniform resource locator information is associated with the settlement (Paragraphs 0016, 0025, 0027, and 0040 teach a payment application may correspond to a web browser application configured to access a website for the payment provider; once the URL or URI address to the checkout and payment interface is generated, it may be added to a broadcast and transmittable data; the broadcast may then be generated with this transmittable data, such as the URL/URI and/or additional data (e.g., broadcast name, description, or other data to populate when viewing the broadcast in a listing and/or data used to load into an interface of a payment application); the broadcast may be provided for the communication device of the user; the payment application may include one or more processes and associated interfaces used to retrieve broadcasts from another user, automated device, and/or merchant and display the nearby broadcasts to the user of communication device; a checkout and payment interface may also include information identifying the user, automated device, and/or merchant in the transaction for the checkout and payment interface, and information identifying the nature of the payment sent or received); receive selection of the uniform resource locator information (Paragraphs 0027 and 0041 teach selection by one of the broadcasts displayed in the interface of the communication device by a user may cause display of the checkout and payment interface for the associated broadcast; the checkout and payment interface may include an amount for the checkout and payment process, to send a payment; additional information may be retrieved and/or displayed on selection of a broadcast, such as images associated with the broadcast, name and/or description of the broadcast, a type for the broadcast, and/or other information; thus, the payment application may display the broadcasts with additional broadcast information communicated in the data signal for the broadcast, such as a name, description, payment amount, image, and/or other information for the broadcast; the broadcast's data signal may include information for retrieval of the URL that may allow the user of communication device to select from the broadcasts; on selection of one of the broadcasts, the payment application may display information for the broadcast in an interface of the payment application and may also retrieve or load the URL for the payment and checkout interface); Advisory Action of December 16, 2021 transmit a settlement request to the settlement processing apparatus based on the selection of the uniform resource locator information, wherein the settlement request includes authentication information for authentication of the first terminal apparatus (Paragraphs 0028 and 0042 teach once the user of the communication device has reviewed the selected broadcast, the user may enter an amount to send to the other transaction participant in the broadcast; this amount may be automatically loaded and preset by the broadcast; the checkout and payment process may utilize a payment account for the user of the communication device displaying the broadcasts and processing one of the broadcasts; once the user is ready to process a payment, the checkout and payment interface may allow the user to login to a payment account with the payment provider to effectuate a payment; the interface may further include a name, description, and payment amount for the payment, as well as other information, such as an image, location of the transmitting device for the broadcast, location tag for the broadcast (e.g., location of the item for sale), or other information; once the user is satisfied with the information in the interface, the user may utilize payment application to process a payment through the interface); change an electronic value associated with the first terminal apparatus based on the transmitted settlement request (Paragraph 0042 teaches the interface may allow the user to enter an amount for the payment, such as an amount to send to another user (i.e., user may change the amount from the automatically loaded amount sent in the broadcast)); transmit a notification to the settlement processing apparatus based on the change in the electronic value (Paragraph 0043 teaches the payment application may further be implemented as a user interface enabling the user to provide payment; the payment application may provide a web browser including retrieving website information through a URL address provided by payment provider server, presenting the website information to the user, and/or communicating information to the website, including payment information for payment through payment provider server; the payment application may be utilized to select payment instrument(s) for use in providing payment for a transaction, transfer, or other financial process; the payment provider server may then use the payment instrument during processing of payment, as discussed herein with respect to payment provider server); receive a processing result of the settlement processing from the settlement processing apparatus, wherein the processing result is received based on the transmitted notification (Paragraphs 0043 and 0053 teach the payment application may be utilized to view the results of payment, for example, using transaction histories (e.g., receipts), dispute resolution processes, and other post-transaction process; the broadcasting application may further be used for transaction processing and viewing of transaction results; thus, the user or merchant may confirm receipt of payment using broadcasting application); and control display of the received processing result (Paragraphs 0046 and 0053 teach other applications may include device interfaces and other display modules that may receive input from the user and/or output information to the user such as a graphical user interface (GUI) configured to provide an interface to the user and capable of displaying information to users; the broadcasting application may further be used for transaction processing and viewing of transaction results).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified Chougule to incorporate the teachings of Mercille to receive a message that includes uniform resource locator information from the settlement processing apparatus based on the transmission of the first identification information and the second identification information linked with the plurality of settlement conditions, wherein the uniform resource locator information is associated with the settlement; receive selection of the uniform resource locator information; transmit a settlement request to the settlement processing apparatus based on the selection of the uniform resource locator information, wherein the settlement request includes authentication information for authentication of the first terminal apparatus; change an electronic value associated with the first terminal apparatus based on the transmitted request; transmit a notification to the settlement processing apparatus based on the change in the electronic value; receive a processing result of the settlement processing from the settlement processing apparatus, wherein the processing result is received based on the transmitted notification; and control display of the received processing result.
There is motivation to combine Mercille into Chougule because a user may utilize a computing device to receive broadcasts for nearby users and entities having a checkout and payment process. In this regard, users located within proximity to each other, such as within a defined geo-graphic region and/or within short range wireless communications between devices of the users, may wish to transact with each other for the purpose of providing payments to each other. Traditionally, users may utilize cash or payment cards for such services. However, and as described herein, users may instead utilize payment applications executing on a computing device for the purposes of payment processing (Mercille Paragraph 0015).
However, the combination of Chougule and Mercille does not explicitly teach receive access information to access a shared folder, wherein the shared folder contains data linked with the first identification information and the second identification information.
Gupta from same or similar field of endeavor teaches receive access information to access a shared folder, wherein the shared folder contains data linked with the first identification information and the second identification information (Paragraphs 0077-0078, 0080-0081, 0068, and 0102-0104 teach during registration for a payer's account or after, the payer may have designated a number of contacts including friends and family as part of the payer's contacts list; if not all the participants of the event are part of the payer's contacts list, the user may add the participants to the contacts list; further, the payer's device may detect one or more devices (e.g., via Bluetooth, via near field communication (NFC)) that are within a threshold distance and identify the device and their users to be part of the payer's contacts list; a collaboration server can generate and send notifications to the participants in response to receiving an apportionment method; the notification or message can include an identification of the transaction involved and an indication of the portion that the recipient owes the payer; an example of a notification can be seen in FIG. 5.; the notification may take any suitable form of communication such as a voice call, a text message, an e-mail message, etc. and may provide the recipient with one or more ways in which the recipient may make a payment to the payer; users may view the itemized receipts (i.e., by clicking the link provided in the notification seen in FIG. 5., the access information is contained in the notification) and select apportionment methods using collaboration service; as a number of transactions are performed during the event, the collaboration service may track and populate a list of transactions (i.e., a digital receipt that includes the list of transactions) that may be associated with the event and present the list to one or more participants of the event (FIG. 13); a list of transaction determined to be associated with the event is populated, and the one or more participants can then identify an apportionment method for each transaction; different participants in the event may provide input as to how to apportion the cost of the transactions; that is, more than one participant may input apportionment data to identify the itemized goods and/or services within each transaction that may be allocated to each participants; an amount that a participant owes the payer can be presented to the participant and a number of payment methods from which the participant may select can be displayed; in response to receiving a selection as to which payment method the participant chooses, the collaboration server can process the payment from the participant to the payer in accordance with the selected payment method).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chougule, Mercille, and Gupta to incorporate the teachings of Gupta to receive access information to access a shared folder, wherein the shared folder contains data linked with the first identification information and the second identification information.
There is motivation to combine Gupta into the combination of Chougule, Mercille, and Gupta because aspects of the disclosure provide systems and applications that enable users to track, manage, and settle payments owed by others, greater convenience is provided to users of such systems and applications. In particular, by providing such a platform that provides ease for groups to share in the cost of transactions, users are encouraged to use payment cards or devices in payment transactions. Further, aspects of the disclosure enable users to easily track transactions that are intended for sharing, thereby increasing the overall efficiency in conducting split payment transactions (Gupta Paragraph 0120).
Regarding Claims 1 and 20, Chougule teaches a first terminal apparatus, comprising: circuitry (Paragraph 0017 teaches user device 110 includes one or more processors, memories, and other appropriate components for executing instructions such as program code and/or data stored on one or more computer readable mediums to implement the various applications, data, and steps described herein).
Regarding Claim 7, Chougule teaches a communication method (Paragraph 0033 teaches FIG. 2 is a flowchart showing a process for initiating a peer-to-peer mobile payment transaction).

Regarding Claim 3, the combination of Chougule, Mercille, and Gupta teaches all the limitations of claim 1 above; and Chougule further teaches wherein the settlement conditions include information that indicates an amount of settlement money (Paragraph 0034 teaches the peer-to-peer payment app may request that the user enter various information, such as payment amount).

Regarding Claim 4, the combination of Chougule, Mercille, and Gupta teaches all the limitations of claim 1 above; and Chougule further teaches wherein the settlement conditions include information that specifies a destination of payment (Paragraph 0034 teaches the peer-to-peer payment app may request that the user enter various information, such as payee information).
 
Regarding Claim 6, the combination of Chougule, Mercille, and Gupta teaches all the limitations of claim 1 above; and Chougule further teaches wherein the data include at least one of still image data, moving image data, or audio data (Paragraph 0038 teaches the peer-to-peer mobile transaction app may obtain additional information about nearby users from payment provider server, such as pictures (i.e., still image data) of nearby users for better identification purpose).

Regarding Claims 8, 19, and part of 20, Chougule teaches receive a plurality of settlement conditions related with settlement processing from a first terminal apparatus of a plurality of terminal apparatuses (Paragraphs 0050 and 0052 and FIG. 1 teach the user device may communicate the generated payment transaction requests to the payment provider server via the network; and the payment transaction requests may be generated based on the payment arrangement to be processed by the payment provider server); receive identification information related with settlement associated with the plurality of terminal apparatuses linked with the plurality of settlement conditions (Paragraphs 0050, 0013, and FIG. 2 teach the user device may communicate the generated payment transaction requests to the payment provider server via the network; the payment service provider may debit from the respective payers' accounts [identifiers] and credit the corresponding payees' accounts, so necessarily the payment requests submitted to the server container payers’ accounts [identifiers]); and execute the settlement processing based on the plurality of settlement conditions and the identification information (Paragraphs 0029, 0049, and 0013 teach the payment provider server may include one or more payment applications which may be configured to process [settle] payment requests received from users, wherein the payment transaction requests are based on the payment arrangement’, that is “settlement conditions’; requests for the payment transactions may be communicated to the payment service provider who may debit from the respective payers’ accounts [identifiers]).
However, Chougule does not explicitly teach transmit a message that includes uniform resource locator information to the first terminal apparatus based on the execution of the settlement processing, wherein the uniform resource locator information is associated with the settlement; receive a settlement request from the first terminal apparatus based on the transmitted message, wherein the settlement request includes authentication information for authentication of the first terminal apparatus; authenticate the first terminal apparatus based on the authentication information, wherein the first terminal apparatus changes an electronic value associated with the first terminal apparatus based on the authentication; receive a notification from the first terminal apparatus based on the authentication of the first terminal apparatus and the change of the electronic value; and transmit a processing result of the settlement processing to the first terminal apparatus based on the reception of the notification.
Mercille from same or similar field of endeavor teaches transmit a message that includes uniform resource locator information to the first terminal apparatus based on the execution of the settlement processing, wherein the uniform resource locator information is associated with the settlement (Paragraphs 0016, 0023-0025, and 0060 teach an online payment provider may provide such services through the payment application and data sent and received over a network connection between the online payment provider and the device executing the payment application; in order to access and/or load the checkout and checkout and payment interface, the payment application and/or payment provider may generate an address, hyperlink, or other directory information for the checkout and payment interface that allows the payer(s) to navigate to the checkout and payment interface through a device and process payments specified in the checkout and payment interface; in this regard, the payment application and/or payment provider may generate a Uniform Resource Locator (URL) address that directs the user to the webpage for the checkout and payment interface and/or causes deep-links to a specific location within the payment application; for example, the URL address may be structured as www.paymentprovider.us/alice, where Alice is a registered user with the payment provider; in this regard, the URL address includes a hostname (e.g., www.paymentprovider.us), as well as a file name or path for the webpage (e.g., group1); once the URL or URI address to the checkout and payment interface is generated, it may be added to the broadcast and transmittable data; the broadcast may then be generated with this transmittable data, such as the URL/URI and/or additional data (e.g., broadcast name, description, or other data to populate when viewing the broadcast in a listing and/or data used to load into an interface of a payment application); the broadcast may be provided to the communication device of the user); receive a settlement request from the first terminal apparatus based on the transmitted message, wherein the settlement request includes authentication information for authentication of the first terminal apparatus (Paragraph 0028 teaches once the user of the communication device has reviewed the selected broadcast, the user may enter an amount to send and/or receive to the other transaction participant in the broadcast; the user may review the amount and may select a payment instrument; once the user is ready to process a payment, the checkout and payment interface may allow the user to login to a payment account with the payment provider to effectuate a payment); authenticate the first terminal apparatus based on the authentication information, wherein the first terminal apparatus changes an electronic value associated with the first terminal apparatus based on the authentication (Paragraphs 0028 and 0042 teach the checkout and payment interface may therefore include a login process, such as entry of an account name and a password, or other authentication information; the interface may display information for sending and/or receiving payments, such as a payment request type (e.g., purchase of an item, splitting a bill, an auction, etc.); the interface may further include a name, description, and payment amount for the payment, as well as other information, such as an image, location of the transmitting device for the broadcast, location tag for the broadcast (e.g., location of the item for sale), or other information; once the user is satisfied with the information in the interface, the user may utilize payment application to process a payment through the interface)); receive a notification from the first terminal apparatus based on the authentication of the first terminal apparatus and the change of the electronic value (Paragraph 0042 teaches the interface may allow the user to enter an amount for the payment, such as an amount to send to or receive from another user (i.e., user may change the amount from the automatically loaded amount sent in the broadcast)); and transmit a processing result of the settlement processing to the first terminal apparatus based on the reception of the notification (Paragraphs 0028 and 0053 teach the payment provider may the process a payment between the transaction participants according to the terms established in the checkout and payment interface; where money is requested from the user selecting an available broadcast, the payment provider may require confirmation and/or authentication to initiate the payment between the transaction participants; where the broadcasting application corresponds to a person, such as a user or merchant, the broadcasting application may further be used for transaction processing and viewing of transaction results; thus, the user or merchant may confirm receipt of payment using broadcasting application).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified Chougule to incorporate the teachings of Mercille to transmit a message that includes uniform resource locator information to the first terminal apparatus based on the execution of the settlement processing, wherein the uniform resource locator information is associated with the settlement; receive a settlement request from the first terminal apparatus based on the transmitted message, wherein the settlement request includes authentication information for authentication of the first terminal apparatus; authenticate the first terminal apparatus based on the authentication information, wherein the first terminal apparatus changes an electronic value associated with the first terminal apparatus based on the authentication; receive a notification from the first terminal apparatus based on the authentication of the first terminal apparatus and the change of the electronic value; and transmit a processing result of the settlement processing to the first terminal apparatus based on the reception of the notification.
There is motivation to combine Mercille into Chougule because a user may utilize a computing device to receive broadcasts for nearby users and entities having a checkout and payment process. In this regard, users located within proximity to each other, such as within a defined geo-graphic region and/or within short range wireless communications between devices of the users, may wish to transact with each other for the purpose of providing payments to each other. Traditionally, users may utilize cash or payment cards for such services. However, and as described herein, users may instead utilize payment applications executing on a computing device for the purposes of payment processing (Mercille Paragraph 0015).
However, the combination of Chougule and Mercille does not explicitly teach transmit access information to access a shared folder, wherein the shared folder contains data linked with the identification information to the plurality of terminal apparatuses.
Gupta from same or similar field of endeavor teaches transmit access information to access a shared folder, wherein the shared folder contains data linked with the identification information to the plurality of terminal apparatuses (Paragraphs 0077-0078, 0080-0081, 0068, and 0102-0104 teach during registration for a payer's account or after, the payer may have designated a number of contacts including friends and family as part of the payer's contacts list; if not all the participants of the event are part of the payer's contacts list, the user may add the participants to the contacts list; further, the payer's device may detect one or more devices (e.g., via Bluetooth, via near field communication (NFC)) that are within a threshold distance and identify the device and their users to be part of the payer's contacts list; a collaboration server can generate and send notifications to the participants in response to receiving an apportionment method; the notification or message can include an identification of the transaction involved and an indication of the portion that the recipient owes the payer; an example of a notification can be seen in FIG. 5.; the notification may take any suitable form of communication such as a voice call, a text message, an e-mail message, etc. and may provide the recipient with one or more ways in which the recipient may make a payment to the payer; users may view the itemized receipts (i.e., by clicking the link provided in the notification seen in FIG. 5., the access information is contained in the notification) and select apportionment methods using collaboration service; as a number of transactions are performed during the event, the collaboration service may track and populate a list of transactions (i.e., a digital receipt that includes the list of transactions) that may be associated with the event and present the list to one or more participants of the event (FIG. 13); a list of transaction determined to be associated with the event is populated, and the one or more participants can then identify an apportionment method for each transaction; different participants in the event may provide input as to how to apportion the cost of the transactions; that is, more than one participant may input apportionment data to identify the itemized goods and/or services within each transaction that may be allocated to each participants; an amount that a participant owes the payer can be presented to the participant and a number of payment methods from which the participant may select can be displayed; in response to receiving a selection as to which payment method the participant chooses, the collaboration server can process the payment from the participant to the payer in accordance with the selected payment method).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chougule, Mercille, and Gupta to incorporate the teachings of Gupta to transmit access information to access a shared folder, wherein the shared folder contains data linked with the identification information to the plurality of terminal apparatuses.
There is motivation to combine Gupta into the combination of Chougule, Mercille, and Gupta because aspects of the disclosure provide systems and applications that enable users to track, manage, and settle payments owed by others, greater convenience is provided to users of such systems and applications. In particular, by providing such a platform that provides ease for groups to share in the cost of transactions, users are encouraged to use payment cards or devices in payment transactions. Further, aspects of the disclosure enable users to easily track transactions that are intended for sharing, thereby increasing the overall efficiency in conducting split payment transactions (Gupta Paragraph 0120).
Regarding Claims 8 and 20, Chougule teaches a settlement processing apparatus, comprising: circuitry (Paragraph 0017 teaches a payment provider server includes one or more processors, memories, and other appropriate components for executing instructions such as program code and/or data stored on one or more computer readable mediums to implement the various applications, data, and steps described herein).
Regarding Claim 19, Chougule teaches a settlement method (Paragraph 0033 teaches FIG. 2 is a flowchart showing a process for initiating a peer-to-peer mobile payment transaction).

Regarding Claim 10, the combination of Chougule, Mercille, and Gupta teaches all the limitations of claim 8 above; however, the combination does not explicitly teach wherein the circuitry is further configured to transmit the processing result of the settlement processing to a destination of payment.
Mercille further teaches wherein the circuitry is further configured to transmit the processing result of the settlement processing to a destination of payment (Paragraph 0053 teaches where the broadcasting application correspond to a person, such as a user or merchant, broadcasting application may further be used for transaction processing and viewing of transaction results; thus, the user or merchant may confirm receipt of payment using broadcasting application).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chougule, Mercille, and Gupta to incorporate the further teachings of Mercille for the circuitry to be further configured to transmit the processing result of the settlement processing to a destination of payment.
There is motivation to further combine Mercille into the combination of Chougule, Mercille, and Gupta because the user or merchant may confirm receipt of payment using broadcasting application (Mercille Paragraph 0053).

Regarding Claim 11, the combination of Chougule, Mercille, and Gupta teaches all the limitations of claim 8 above; and Chougule further teaches wherein the plurality of settlement conditions includes information that indicates an amount of settlement money (Paragraph 0034 teaches the peer-to-peer payment app may request that the user enter various information such as the payment amount).

Regarding Claim 12, the combination of Chougule, Mercille, and Gupta teaches all the limitations of claim 8 above; and Chougule further teaches wherein the plurality of settlement conditions includes information that specifies a destination of payment (Paragraph 0034 teaches the peer-to-peer payment app may request that the user enter various information such as payee information).

Regarding Claim 15, the combination of Chougule, Mercille, and Gupta teaches all the limitations of claim 8 above; and Chougule further teaches further comprising a data storage block configured to store the data (Paragraph 0030 and FIG. 1 teaches the payment provider server also maintains a plurality of user accounts, each of which include account information associated with consumers, merchants, and funding sources, such as banks and credit card companies).

Regarding Claim 16, the combination of Chougule, Mercille, and Gupta teaches all the limitations of claim 8 above; and Chougule further teaches wherein the data include at least one of still image data, moving image data, or audio data (Paragraph 0038 teaches the peer-to-peer mobile transaction app may obtain additional information about nearby users from payment provider server, such as pictures (i.e., still image data) of nearby users for better identification purpose).

Regarding Claim 18, the combination of Chougule, Mercille, and Gupta teaches all the limitations of claim 8 above; however, the combination does not explicitly teach wherein each of the plurality of terminal apparatuses holds the electronic value for the settlement processing for the identification information related with settlement of the plurality of terminal apparatuses, and the circuitry is further configured to execute the settlement processing based on the changed electronic value.
Mercille further teaches wherein each of the plurality of terminal apparatuses holds the electronic value for the settlement processing for the identification information related with settlement of the plurality of terminal apparatuses (Paragraph 0042 teaches using the URL (or other URI) for the broadcast, payment application may retrieve the payment and checkout interface, which may correspond to a webpage for payment provider server displayed in payment application or a browser application, or may correspond to an interface of payment application for payment provider server; the interface may display information for sending and/or receiving payments, such as a payment request type (e.g., purchase of an item, splitting a bill, an auction, etc.); the interface may further include a name, description, and payment amount for the payment, as well as other information, such as an image, location of the transmitting device for the broadcast, location tag for the broadcast (e.g., location of the item for sale), or other information; the interface may allow the user to enter an amount for the payment, such as an amount to send to or receive from another user), and the circuitry is further configured to execute the settlement processing based on the changed electronic value (Paragraph 0028 teaches the payment provider may process a payment between the transaction participants according to the terms established in the checkout and payment interface; where money is requested from the user selecting an available broadcast, the payment provider may require confirmation and/or authentication to initiate the payment between the transaction participants).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chougule, Mercille, and Gupta to incorporate the further teachings of Mercille for each of the plurality of terminal apparatuses to hold the electronic value for the settlement processing for the identification information related with settlement of the plurality of terminal apparatuses, and the circuitry to be further configured to execute the settlement processing based on the changed electronic value.
There is motivation to further combine Mercille into the combination of Chougule, Mercille, and Gupta because of the same reasons listed above for claim 8.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chougule (US 20170193468) in view of Mercille (US 20170193475) in further view of Gupta (US 20130041824) in further view of Bozovich (US 20170185989).

Regarding Claim 14, the combination of Chougule, Mercille, and Gupta teaches all the limitations of claim 8 above; and Chougule further teaches further comprising: Advisory Action of December 16, 2021 a specific information storage block configured to store specific information to specify each of a plurality of users of the plurality of terminal apparatuses based on a relation of the specific information with the identification information linked with the settlement conditions (Paragraph 0030 and FIG. 1 teach the payment provider server also maintains a plurality of user accounts, each of which include account information associated with consumers, merchants, and funding sources, such as banks and credit card companies).
However, the combination does not explicitly teach wherein the circuitry is further configured to transmit the access information to the plurality of terminal apparatuses based on the specific information of each of the plurality of users.
Bozovich from same or similar field of endeavor teaches wherein the circuitry is further configured to transmit the access information to the plurality of terminal apparatuses based on the specific information of each of the plurality of users (Paragraphs 0015 teaches the payment interface accessible through the URL address may include information for the group payment to the payers; The payment interface may communicate to the group using provided email addresses to the payment provider).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chougule, Mercille, and Gupta to incorporate the teachings of Bozovich to further comprise: Advisory Action of December 16, 2021 a specific information storage block configured to store specific information to specify each of a plurality of users of the plurality of terminal apparatuses based on a relation of the specific information with the identification information linked with the settlement conditions.
There is motivation to combine Bozovich into the combination of Chougule, Mercille, and Gupta because more user informative/usable system that provides access information (URLs) to multiple payers where they can access data related to the joint payment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Naaman (US 20120166332) teaches a method for splitting a bill includes displaying a primary bill that includes a plurality of items on a first payer device. A plurality of inputs are received from the first payer device that assign the plurality of items to a first payer and at least one second payer to generate a first secondary bill and at least one second secondary bill. Each at least one second secondary bill is then sent to a respective second payer device, and payments are sent for the first secondary bill from the first payer device and each at least one secondary bill from the respective second payer device. An image of a physical bill may be taken by the first payer device and optical character recognition may be performed on the image to produce the primary bill that is displayed on the display of a first payer device.
Chan et al. (US 10,346,824 B2) teaches systems, software, and computer implemented methods for sending payment requests to one or more persons or entities based on images in which the persons or entities appear. In one example, operations may include identifying a first image associated with a payment request, the identified first image including one or more identifiers of persons, as well as identifying a second image associated with a bill, the bill including one or more line items, each line item associated with a cost. In response to a request to initiate a bill payment split, the bill is presented where at least a portion of the line items are selectable. A selection of at least one line item is received, and a selection of a particular person from the one or more identifiers of persons to be associated with the at least one line items is received. The at least one selected line item is assigned to the selected particular person.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COURTNEY P JONES/Examiner, Art Unit 3685